  Case 3:19-cv-00474-MMA-BLM Document 21 Filed 06/10/20 PageID.201 Page 1 of 2




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


See Attachment
                                                            Civil Action No. 19cv0474-MMA-BLM

                                              Plaintiff,
                                       V.
                                                                       AMENDED
Sullivan Solar Power of California, Inc.,                     JUDGMENT IN A CIVIL CASE
a California corporation,


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
That Judgment is entered in this action according to the amended stipulation filed at Doc. No. 19-1.




Date:          6/10/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ T. Ferris
                                                                                       T. Ferris, Deputy
      Case 3:19-cv-00474-MMA-BLM Document 21 Filed 06/10/20 PageID.202 Page 2 of 2

                         United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                           (ATTACHMENT)

                                                                   Civil Action No. 19cv0474-MMA-BLM


Board of Trustees of the San Diego Electrical Pension Trust;
Board of Trustees of the San Diego Electrical Health & Welfare Trust;
Andy Berg, Trustee;
Andrew McKercher, Trustee,

Plaintiffs
